REVISED

        IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT                 United States Court of Appeals
                                                                     Fifth Circuit
                                 ___________________               FILED
                                                               July 26, 2017
                                    No. 12-50217              Lyle W. Cayce
                                 ___________________               Clerk

JESUS C. HERNANDEZ, Individually and as the surviving father of Sergio
Adrian Hernandez Guereca, and as Successor−in−Interest to the Estate of
Sergio Adrian Hernandez Guereca; MARIA GUADALUPE GUERECA
BENTACOUR, Individually and as the surviving mother of Sergio Adrian
Hernandez Guereca, and as Successor−in−Interest to the Estate of Sergio
Adrian Hernandez,
                                            Plaintiffs − Appellants
v.

JESUS MESA, JR.,
                                               Defendant − Appellee
                             ____________________

             Appeal from the United States District Court for the
                      Western District of Texas, El Paso
                           ____________________

      ON REMAND FROM THE UNITED STATES SUPREME COURT

            (Opinion June 30, 2014, 5 Cir., 2014, 757 F.3d 249)
 (Opinion on En Banc Rehearing April 24, 2015, 5 Cir., 2015, 785 F.3d 117)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on September 20, 2017. Briefing instructions will follow
in a separate court directive.